By the whole Court.
The plea in abatement is sufficient. A scire facias is a judicial writ, issued for the purpose of substantiating and carrying into effect an antecedent judgment; and ought, therefore, to issue from the court rendering such judgment, and where the records of it remain. And it is according to the course of the common law of England, and the established practice of this state, and according to *221the provision of its statutes, in all cases where they have specially provided for writs of scire facias, that should thus issue, and not from another court, or justice of the peace, as in the present case.